Citation Nr: 1443034	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-29 390	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides and as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to service connection for kidney disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, jurisdiction, however, is with the RO in New Orleans, Louisiana.  

In a January 2014 Statement in Support of Claim, the Veteran, through his representative, withdrew the videoconference hearing request and requested that the Board render a decision based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2013).  The Board, therefore, will proceed with adjudicating the appeal on the instant record.


FINDINGS OF FACT

1.  In an October 2013 written statement the Veteran withdrew his appeal as to the issue of entitlement to service connection for kidney disease.

2.  The Veteran has not had hypertension during the course of his claim and appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for kidney disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) and (e), 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Issue

In October 2012, VA received the Veteran's substantive appeal on which he indicated that he was not appealing the  RO's May 2010 denial of service connection for kidney disease. However, in a November 2012 statement, the Veteran's representative submitted a VA Form 646 which contained argument regarding the previously unappealed kidney condition. To the extent that this document is accepted as a timely substantive appeal, this issue was placed in appellate status. However, in an October 2013 statement, the Veteran stated that he wished to withdraw his appeal of his claim of entitlement to service connection for a kidney condition, and VA sent an acknowledgement letter in November 2013 noting that this issue was withdrawn.  The Board finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  Since the Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA received the Veteran's claims that led to this appeal in March 2010.  The VCAA duty to notify was satisfied by way of letter sent to the Veteran in March 2010.  The letter informed him of what evidence was required to substantiate the claims, including what the evidence must show to substantiate a claim based on a secondary service connection theory of entitlement.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  No VA examination was provided.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Critically, the first factor enumerated in McLendon, a threshold question, is absent here.  "This element requires only (1) an assessment of whether there is evidence of a current disability or persistent or recurrent symptoms thereof and (2) an assessment that such evidence is competent....  Neither requires the weighing of competing facts."  McLendon, 20 Vet. App. at 81.  The record contains neither competent evidence of a current disability nor recurrent symptoms of a disability.  Furthermore, the evidence preponderates against the presence of a current disability.  McLendon, 20 Vet. App. at 82 (stating "[n]othing precludes the Board from weighing the evidence in the record, supportive and nonsupportive of a current disability and making this finding").

As explained in detail in the merits section, there is no competent evidence of current hypertension or recurrent symptoms.  The Board finds that the speculative opinion of a VA treating physician from May 2011 is insufficient to demonstrate the existence of a current disability, for the purpose of acquiring a VA examination in satisfaction of possible secondary service connection.  Such an examination would amount to a "fishing expedition" to establish the predicate facts upon which a claim of entitlement might arise-first requiring a determination as to whether the Veteran, in fact, has hypertension, despite all evidence to the contrary, and, then, but only then, whether the Veteran's as-of-yet undiagnosed hypertension is related to service-connected disability.  See Gober v. Derwinski, 2 Vet. App. 470, 472 (1992).  The VA treating physician's statement also underscores the futility of such an exercise, as a VA examination could not result in a diagnosis without discontinuing the Veteran's medication.  The Board finds no reasonable possibility that a VA examination would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a).  Hence, VA has no duty to provide a VA examination or obtain an opinion in this case.     

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Moreover, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain diseases, exclusive of hypertension, shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

In this case, the preponderance of evidence is against a finding that the Veteran has had hypertension at any time since receipt of the claim in March 2010 to entitlement for service connection until the present.  The appeal must be denied on this basis.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

As an initial matter, the Board notes that hypertension has been defined as diastolic blood pressure predominantly 90 mm or more, and isolated systolic hypertension has been defined as when systolic blood pressure is predominantly 160 mm or more with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).  

The record contains no diagnosis of hypertension, and no current elevated blood pressure readings. The Veteran's VA treating physician incorporated a May 2011 letter into the Veteran's treatment records addressing his employability which reads in pertinent part: 

[The Veteran's] blood pressure is controlled but that may be partly due to the prazosin he takes for night sweats for PTSD and for BPH.  Therefore, [the Veteran] may also have hypertension as another medical problem.

This statement does not provide a diagnosis of hypertension, but the possibility of hypertension, if the Veteran stopped taking Prazosin.  The Board finds this statement does not meet the criteria for a diagnosis of hypertension, as it is speculative, and most significantly, is not supported by clinical findings such as blood pressure readings or the evidence of record. 

The record reveals that at a March 2008 VA examination in connection with an unrelated claim, his blood pressure was 122/80. In May 2009, his blood pressure was 119/63, and he was not prescribed Prazosin at this time, so it could not have been reducing or controlling his blood pressure. Further, in July 2010, September 2010, October 2010, and November 2010, his blood pressure readings were 115/76, 126/72, 128/63, and 112/70, respectively. Again, significantly, in October 2010 his medication list did not include Prazosin, so, again, this medication could not have been impacting his blood pressure levels at this time. Further, in the July 2010 and October 2010 treatment notes, it indicates that his past medical history does not include hypertension, and the October 2010 notation states that his blood pressure is "ok." 

In January 2011 and March 2011, after Prazosin shows up in his listed medications, his blood pressure readings were 105/62 and 106/62, respectively.  Thus, there is some reduction in his blood pressure levels after he began taking Prazosin; however, his blood pressure readings were not elevated or of sufficient levels to warrant a diagnosis of hypertension prior to his onset of Prazosin, so the VA physician's assertion of a possible hypertension diagnosis absent Prazosin is not supported by the blood pressure readings of record. Thus, there is no valid medical evidence of a diagnosis of hypertension.

In his March 2011 Notice of Disagreement, the Veteran reports that his hypertension is not under control even with medication, and in his VA Form 9 substantive appeal he asserts that his blood pressure stays high because he cannot control his anger.  To the extent the Veteran is competent to identify symptoms, report blood pressure readings, or relay a diagnosis rendered by a medical professional (none of which has the Veteran alluded to), VA treatment records do not document complaints associated with hypertension (including elevated blood pressure readings), a diagnosis of hypertension, or treatment specifically for hypertension.  Thus, there is neither evidence of reported symptoms nor evidence that the Veteran is simply relaying the diagnosis of a medical professional.  

While lay diagnoses are not categorically incompetent, the Board finds that the Veteran, as a lay person, is not competent to independently render a diagnosis of hypertension absent the relevant blood pressure readings, as hypertension is not amenable to naked observation without associated blood pressure testing.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Veteran has provided only a bald assertion that he has hypertension, the absence of any blood pressure measurements or "symptoms" of hypertension in his statements renders them incompetent.  Given the absence of any blood pressure measurements and without more explanation on his part, the Board must conclude that the Veteran does not have the knowledge of facts or circumstances, within his observational or descriptive capacity, sufficient to self-diagnose hypertension.  See 38 C.F.R. § 3.159(a)(2). Furthermore, the Veteran's VA treating physician contradicts the Veteran's assertion that he has uncontrolled hypertension due to his PTSD, the examiner states that his blood pressure is controlled. 

To the extent that the Veteran's spouse asserts in a May 2011 statement, that he has an "increased heart rate" due to his medications for a number of service- and nonservice-connected conditions, this statement, like the Veteran's assertions of uncontrolled hypertension, is not competent evidence of a diagnosis. Moreover, as with his statements, to the extent that an "increased heart rate" can be equated to hypertension and not some other condition, it is contradicted by his treating physician who states that his blood pressure is controlled.  For the reasons already identified with respect to the Veteran's statements, the Board finds that the spouse's statement is not competent testimony concerning recurrent symptoms or diagnosis of hypertension. 

The Veteran has asserted that his PTSD aggravates his hypertension and submitted a May 2011 statement from his treating psychiatrist about the relationship between hypertension and PTSD. However, the opinion does not assert that the Veteran has a diagnosis of hypertension.  Accordingly, this letter is not evidence that the Veteran has a diagnosis of hypertension, and any theory of service connection based on aggravation must fail in the absence of a current diagnosis of hypertension.

For the reasons stated above, the preponderance of the evidence is against a finding that the Veteran had hypertension at any time during the course of the claim or appeal.  As the first element of service connection has not been met, the appeal must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "[i]n the absence of proof of a present disability there can be no valid claim"). There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to service connection for kidney disease is dismissed.

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides or as secondary to service-connected PTSD with MDD, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


